DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
Claims 1-5,9,12,33,34,36-38 and 45-49 are pending in the application. Claims 6,32 and 35 were canceled in the amendment filed 6/15/22.
The objection to the specification and drawings is withdrawn due to the statement that the drawings do not contain color.
The rejection of claims 1-6,9,12,32-38 and 45-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the amendment.
Claims 1-6,9,12,32-38 and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2006/0245971A1) in view of Ma et al. (Chem. Mater. 2015, 27, 4119-4133) and in further view of Bradbury et al. (US 2014/0248210A1) and Herz et al. (Proc. SPIE 6096 (2006) 609605-1 to 609605-12) is maintained but modified to omit the reference of Kim et al. (Nat. Nanotech. 2016, 11, 977-987) due to the amendment of the claims

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,9,12,33,34,36-38 and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2006/0245971A1) in view of Ma et al. (Chem. Mater. 2015, 27, 4119-4133) and in further view of Bradbury et al. (US 2014/0248210A1) and Herz et al. (Proc. SPIE 6096 (2006) 609605-1 to 609605-12) as stated in the office action mailed 12/22/21.
Applicant asserts that Burns does not disclose any method for imaging, surgical navigation and/or cancer treatment planning that comprises detecting an environmental condition or analyte within a subcellular compartment or structure, or graphically rendering and identifying the administered one or more nanoparticles at a subcellular level. Burns only describes in a very general way methods of operating at the cellular level. The only actual example in Burns involves a rudimentary assay for sensing the pH in a non-biological system, where particles are simply added to a solution of unknown pH, and using a calibration curve, the pH of the solution is determined based on emission wavelengths.
The reference of Burns teaches of sensor particles comprising a silica-based core and at least one photoluminescent dye which is a reference dye and at least one photoluminescent sensor dye that is sensitive to the environment and/or analytes. The sensor particles can be used to detect an injury state, such as cancer, etc. (p6, [0051]). 
The sensor particles can be injected into a subject, exposed to excitation photons wherein a whole body imager can be utilized to excite the dyes and measure emission (p6, [0049]). 
The sensor particles can be functionalized with antibodies to target certain cell surface receptors and be positioned within a cell, such as within a cell membrane via cell surface receptor mediated endocytosis (p1, [0012]; p2, [0029]; p6, [0047],[0049]). 
The sensor particles can further comprise a therapeutic agent and can be used for treating a disease state (p2, [0028]; claim 34). 
Therefore, the sensor particles of Burns are used in a subcellular environment within a subject for use in the treatment of cancer as the sensor particles can be located within a cell membrane and comprise a therapeutic agent used for the treatment of cancer. The choice of therapeutic agent to bind to the sensor particles requires planning by a practitioner and therefore, the method of Burns include cancer treatment planning and imaging via whole body imager.
The reference of Bradbury et al. was used to teach of the use of ultrasmall fluorescent silica-based nanoparticles for dose-response studies, guiding treatment planning and long-term monitoring of the various stages of disease management (diagnostic screening, pre-treatment evaluation, therapeutic intervention and post-treatment monitoring). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor particles of Burns in dose-response studies as Bradbury et al. teaches of the use of the ultrasmall silica-based nanoparticles for dose-response studies, guiding treatment planning etc. for the advantage of determining the correct dose in the treatment of a diseased state. 
Also, each embodiment does not need to be exemplified.
Applicant asserts that Burns does not disclose or suggest a method involving intravenously administering nanoparticles that pass across the blood brain barrier, e.g. for imaging brain tumors, not does Burns disclose methods where nanoparticles are cleared by renal filtration. 
The instant claims does not disclose clearance by renal filtration. 
The sensor particles of Burns comprise a silica-based core, at least one photoluminescent dye which is a reference dye and at least one photoluminescent sensor dye that is sensitive to the environment and/or analytes and an organic polymer coating. The sensor particles have a size of about 10 nm. 
The reference of Ma et al. was used to teach ultrasmall fluorescent silica nanoparticles (SNPs) and core-shell SNP surface functionalized with polyethylene glycol (PEG) and overall SNP size in the regime below 10 nm. The water-based fluorescent SNPs are known as Cornell prime dots or C’dots and can be used in nanomedicine, including cancer diagnostics and therapy (theranostics). The size threshold for renal clearance is below 10 nm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize silica-based nanoparticles of Burns et al. in the size of about 10 nm as Burns et al. teaches that the silica-based nanoparticles may have a diameter between about 1.0 nm and about 250 nm, such as about 10 nm and Ma et al. teaches of analogous ultrasmall fluorescent silica-based nanoparticles (SNPs) which may be functionalized with polyethylene glycol (PEG) and ligands and that have a size which remains in the regime below 10 nm for the introduction of the particles into cells, cell membranes, tissue, etc. and the correct size for renal clearance.
The sensor particles of the combined references encompass the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as being cleared by renal filtration as they have a sufficient size (about 10 nm) capable of renal clearance. 
The reference of Bradbury et al. was used to teach of the use of ultrasmall fluorescent silica-based nanoparticles for dose-response studies, guiding treatment planning and long-term monitoring of the various stages of disease management (diagnostic screening, pre-treatment evaluation, therapeutic intervention and post-treatment monitoring). A ligand may be attached to the nanoparticle and may facilitate entry of the nanoparticle into the cell or barrier transport into the intracellular environment, across the blood-brain barrier, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a targeting ligand as taught by Bradbury to transport the sensor particles of Burns across the blood-brain barrier as Burns teaches of the functionalization of the PEG coating to attach at least one targeting agent. The substitution for one known targeting ligand for another known targeting ligand predictably yields a site specific nanosensor probe. 
Applicant asserts that Ma does not disclose or suggest any nanoparticle capable of acting as a nanosensor for an environment or analyte, having a reference dye and a sensor dye that are in separate components. In fact, the particles of Ma contain a single reference dye in one compartment of the nanoparticle (the core), so they would not be capable of use in the claimed method. 
The reference of Ma was not used to teach of a nanosensor for an environment or analyte but was used to teach of the synthesis of analogous ultrasmall fluorescent silica-based nanoparticles (SNPs) which may be functionalized with polyethylene glycol (PEG) and ligands onto the PEGylated particle surfaces while maintaining a size in the regime below 10 nm for the introduction of the particles into cells, cell membranes, tissue, etc. and can undergo renal clearance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the silica-based nanoparticles of Burns et al. in the size of about 10 nm as Burns et al. teaches that the silica-based nanoparticles may have a diameter between about 1.0 nm and about 250 nm, such as about 10 nm and Ma et al. teaches of analogous ultrasmall fluorescent silica-based nanoparticles (SNPs) which may be functionalized with polyethylene glycol (PEG) and ligands and that have a size which remains in the regime below 10 nm for the introduction of the particles into cells, cell membranes, tissue, etc.
Applicant asserts that the method of Burns employs nanoparticles with diameters of 200 nm, prepared using the Stӧber process which is not compatible with the aqueous-based synthetic method of Ma. 
The reference of Burns teaches that the sensor particles can have the size about 10 nm up to about 1.0 microns. The sensor particles are prepared via the Stӧber process.
The reference of Ma teaches of a modified Stӧber process-derived fluorescent core-shell silica nanoparticles referred to as C’-dots. The water-based synthesis approach is quite versatile which provides the ability to synthesize controlled and highly fluorescent silica-based nanoprobes. The main difference in the process is that the reaction solvent is switched from alcohol to water, leading to the better-defined reaction kinetics for ultrasmall SNP growth. 
The specification states that the nanoparticles of the instant claims having are those described by the prior art reference of Kohle et al. which are prepared in water to generate C’ dots. 
Therefore, it is predictable to one of ordinary skill in the art to prepare C’ dots in water as the water-based synthesis approach is quite versatile and provides size control of the nanoparticles.
The C’ dots of the combined disclosures encompasses the C’ dots of the instant claims, have the same properties, are capable of the same functions and can be prepared via the same methods.
Applicant asserts that Herz teaches of dual-emission nanoparticles with diameters of 70 nm, that are prepared using the Stӧber process. Herz also emphasizes the importance of encasing dye in silica, particularly for increasing fluorescence and avoiding degradation of the dye or interaction with solvent, which likely explains the use of a thick shell and core in both Herz and Burns.
The reference of Herz et al. was not use to teach of the encasing dye in silica or the Stӧber process but was used to teach that dual-emission sensor nanoparticles facilitate quantitative chemical imaging for mapping and measuring inside individual cells down to the single particle level. Quantitative chemical imaging is a tool that allows for determining local chemical effects of biochemical stimuli with high spatial and temporal resolution. 
The reference of Bradbury et al. was used to teach of the use of ultrasmall fluorescent silica-based nanoparticles for multimodal imaging to map metastatic disease and deep node mapping by optical imaging and PET in terms of the distribution and number of nanoparticles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a quantitative map of the detected signals using the ultrasmall silica-based nanoparticles of Burns for the advantage of dual-emission sensor nanoparticles measuring inside individual cells and determining local chemical effects of biochemical stimuli with high spatial and temporal resolution.
Applicant asserts that Bradbury does not disclose or suggest any method of imaging, guiding surgical procedures or cancer therapy involving a nanoparticle with a reference dye and a sensor dye capable of detecting an environment or analyte at a subcellular level. PET is a completely different technique than the claimed method, and for at least that reason a person of skill in the art would not be motivated, have any guidance or have the requisite expectation of success to apply methods designed for PET with a completely different type of imaging claimed.
The reference of Bradbury et al. was not explicitly used to teach of PET but was used to teach of the use of ultrasmall fluorescent silica-based nanoparticles for dose-response studies, guiding treatment planning and long-term monitoring of the various stages of disease management (diagnostic screening, pre-treatment evaluation, therapeutic intervention and post-treatment monitoring).
The nanoparticles can be detectable by optical fluorescence imaging and also other imaging techniques, such as PET, etc. depending on the conjugation of contrast agents to the particles. 
The nanoparticles are contacted with a cell and the binding of the nanoparticle to the cell or a cellular component is monitored via at least one optical imaging technique. 
The fluorescent silica-based nanoparticles allow for precise detection, characterization, monitoring and treatment of a disease such as cancer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optically image the sensor nanoparticles of Burns comprising a fluorescent dye within a subject for monitoring cancer treatment and if desired a secondary contrast agent can be attached to the nanoparticles for dual imaging but is not required. 

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618 

/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618